1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Applicant's amendment, filed 4/19/2021, is acknowledged.

3.  Claims 21, 30-31 and 33-40 are pending.

4.  Claims 33-40  stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

5.  Claims 21 and 30-31 are under consideration in the instant application as they read on a product and the species of  pharmaceutical composition, comprising a biologically inert drug, a biologically active drug, and optionally pharmaceutically acceptable carrier or excipient, wherein the biologically active drug comprises a targeting moiety and a biologically active moiety; the biologically inert drug comprises a targeting moiety and a biologically inert moiety, as the product species, B5 antibody as the targeting moiety species, IL-2 as the specific biological active moiety and antibody constant region as the specific biologically inert moiety.
  
6.  In view of the amendment filed on 04/19/2021, only the following rejection are remained.	

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims 21 and 30-31 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2014/194784 or US 20190185550 or US 10611830 and optionally in view of Tzeng et al. (PNAS, 112(11):3320–3325, March 2015) and further in view of WO/2014/094122 for the same reasons set forth in the previous Office Action mailed 11/19/2020.

 
Applicant’s arguments, filed 04/19/2021, have been fully considered, but have not been found convincing.
Applicants submit herein that the solution of Tzeng is based on an antibody having anti-tumor activity, in combination with long acting IL-2 (while antibody fused to IL-2 tends to target off), and IL-2 enhances the efficacy of the antibody TA99. Regarding the allegation that combining immunocytokine with tumor specific antibody would necessarily provide synergistic anti-tumor responses, Applicants note that the no anti-tumor activity (that is, a biologically inert drug) together with IL-2, contrary to Tzeng, which teaches only an antitumor antibody (that is, a biologically active drug). Thus, there is a fundamental difference between the teachings of Tzeng, such that one of ordinary skill in the art, after reading Tzeng, would not be motivated to select a tumor-targeting antibody having no anti-tumor activity to treat tumors, let alone a combination of an antibody without anti-tumor activity and a targeted long-acting IL-2. If the goal is anti-tumor activity, a skilled artisan would be motivated to seek to increase the biological activity as much as possible; it would be contrary to the teachings of both US ‘550 and Tzeng to include an element that definitively has no anti-tumor activity such as a biologically inert drug, as recited in independent claim 21.
Applicant submits that Tzeng includes a heading that states, “Synergy Between Tumor-Specific Antibody and Immunocytokines Requires Neither Immunocytokine Antigen Specificity nor FcyR Interactions,” (Tzeng, page 3322). This statement clearly contributes to Tzeng’s overall teaching away from the notion of the combination of both a biologically inert drug and a biologically active drug, e.g., an immunocytokine and an antigen-targeting antibody. Tzeng teaches that it is not necessary to use antibody variable regions fused with IL-2, and that merely increasing the blood half-life of IL-2 is sufficient. The Office Action alleges a motivation to modify such teachings based on “the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine[d] for their common known purpose” (Office Action, page 9, citing MPEP § 2144.07). This is true; and here, applying this expectation actually teaches away from the subject matter of the pending claims. In the present situation, the cited reference provides a definite teaching away of such a combination of a biologically active and a biologically inert drug, as the goal would seem to be to increase activity as much as possible. As such, aprima facie case of obviousness cannot be established. See KSRInt’l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1742 (2007) (“[Wjhenthe prior art teaches away from combining certain known elements, discovery of a successful means of combining them is more likely to be non-obvious.”). See also In re Gordon, 733 F. 2d 900 (Fed. Cir. 1984) (Where an asserted combination would render the invention inoperable, under MPEP § 2143.01, the rejections cannot be maintained).
Applicant concluded that one of ordinary skill in the art would not have a motivation to combine the B5-Fc and B5-IL2 of US ‘550 in the treatment of a disease associated with ED-B of Fibronectin. One of ordinary skill in the art would also not have a reasonable expectation of success that a combination of a biologically inert drug and a biologically active drug comprising the recited peptide as the targeting moiety, IL-2 as the biologically active moiety, and the IgG4 Fc region as the biologically inert moiety (as claimed in the claims) could produce superior therapeutic effects than the biologically active drug alone, or even than a combination of biologically active drugs. One of ordinary skill in the art, upon viewing US ‘550 and Tzeng, would be motivated to select a tumor targeting antibody having anti-tumor activity, and would expect that including anything without anti-tumor activity would diminish the efficacy of such a combination. It is an unexpected result herein that the combination recited in the pending claims provides superior and desirable results. Thus, claim 21 (and claims 23, 24, 30 and 32, which depend therefrom) are not obvious in view of the combination of these references.
In contrast to applicant’s assertions; disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).   

A prior art reference must be considered in its entirety.  Tzeng teaches antigen specificity can be irrelevant to immunocytokine efficacy and biodistribution. Tzeng teaches that contrary to the current paradigm that fusion to antitumor antibodies can constrain cytokine activity to tumors, they have found that, for some immunocytokines incorporating the cytokine IL-2, the cytokine moiety overrides antibody-mediated targeting, localizing the fusion protein to IL-2 receptor-expressing cells rather than tumor cells. Although the IL-2 mmunocytokines did not selectively home to tumors, they persisted longer in circulation than free IL-2, such that a nontoxic immunocytokine dose could synergize with tumor-specific antibody to cure mice with aggressive solid tumors (page 3320, under Significance).  

Tzeng shows that tumor-specific antibody synergizes with IL-2 immunocytokines to produce long-term remissions in the poorly immunogenic  B16F10 tumor model.  Similarly, cotherapy with a tumor vasculature-directed IL-2 immunocytokine and an anti-CD20 antibody significantly enhanced survival in a lymphoma xenograft model in immunocompromised mice lacking T cells. Tzeng teaches that an immunocytokine/antibody combination strategy for the treatment of established syngeneic sold tumors in mice with an intact immune system.  Surprisingly, it is the IL-2 moiety rather than immunocytokine antigen specificity that almost completely determines cellular and organ biodistribution.  Neither immyonocytokine tumor targeting nor effector functions are required for or even seem to contribute to effective combination therapy.  Tzeng teaches that in general, slow systemic clearance may further impair antigen targeting efficiency by IgG-based immunocytokines.  Tzeng et al teach the IL-2 moiety governs immunocytokine localization and  that the IL-2-IL-2R interaction was the main determinant of these immunocytokine distributions, with Fc-FcγR interactions playing, if anything, a minor role (page 3322-3323). 

Tzeng et al have explored a facile strategy for improving immunocytokine antitumor efficacy and uncovered limitations for selective targeting by multicomponent constructs. Addition of tumor-specific antibody to existing immunocytokine therapies may be a promising option for enhancing clinical outcomes without introducing incremental toxicity. Because extended plasma persistence seems to be far more important than tumor localization for effective IL-2 synergy with naked antibody, simply prolonging IL-2 circulation by fusion to serum albumin or antibody Fc region may allow equivalent efficacy when combined with tumor-specific antibody. This nontargeted, persistent cytokine could be readily coadministered with clinically approved antibodies, circumventing the need to develop a new immunocytokine for each tumor antigen (last ¶).  Tzeng teaches that our unanticipated findings that immunocytokine antigen specificity did not affect therapeutic efficacy or immunocytokine distribution to tumor cells (Figs. 2 and 3) prompted us to develop an assay for tracking immunocytokine and antibody localization at a cellular level (page 3322, under The IL-2 Moiety Governs . . .).  Importantly, Tzeng et al teach that if the desired antigen targeting is not achieved, several general strategies may be used to promote selective localization, with the caveat that such targeting may not be required for therapeutic efficacy (i.e., biologically inert), which was the case for this study (page 3325, left col., 1st ¶). 

Here in contrast to applicant’s assertions of teaching away by the prior art because the references indicate a successful method of using tumor-specific antibody (which does not be required for therapeutic efficacy) synergizes with IL-2 immunocytokines to produce long-term remissions in the poorly immunogenic B16F10 tumor model; there is no discouragement nor skepticism in the prior art for combining B5-IgG4Fc antibody with B5-IL2, particularly in light of the prior art teachings that antigen targeting may not be required for therapeutic efficacy.

Accordingly, it would have been obvious to one skilled in the art employ the combination of B5-IL2 and B5-IgG4Fc of US Pat. `830 and  US `550 publications and `784 patent  (collectively Ji et al) in view of the `122 publication teachings in the treatment methods taught by Ji et al to improve B5-L2 antitumor efficacy and enhancing clinical outcomes without introducing incremental toxicity.  The use of the IgG4 Fc region taught by the `122 to stabilize the disulfide linkage within the Fc dimer.   Therefore, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).
Applicants have not established, with sufficient evidence, that the combination would have been unreasonable.  Tzeng teaches that because extended plasma persistence seems to be far more important than tumor localization for effective IL-2 synergy with naked antibody, simply prolonging IL-2 circulation by fusion to serum albumin or antibody Fc region may allow equivalent efficacy when combined with tumor-specific antibody.  This nontargeted, persistent cytokine could be readily coadministered with clinically approved antibodies, circumventing the need to develop a new immunocytokine for each tumor antigen (last ¶).
According to the specification at [0053] and [0054] the “biologically inert drug” (e.g., B5 antibody) encompasses (i) no biological activity or (ii)  weak biological activity, or substantially has no biological activity relative to a biologically active drug.   If one to compare the biological activity of antibody of B5/TA99 with B5-IL2/TA99-IL2, B5/TA99 substantially has no biological activity relative to B5-IL-2.    A term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See In re Hill, 161 F.2d 367, 73 USPQ 482 (CCPA 1947).  
Importantly, since that B5 and fusion protein (i.e., B5-IL2 and B5-IgG1Fc) known in the prior to be used for treating tumor disease taught by Ji et al references, it would have been obvious to one skilled in the art employ the combination of B5-IL2 and B5-IgG4Fc of Ji et al references in view of the `122 publication in the treatment method taught by Ji et al references as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.  Applicant did not address issue.  The Examiner notice that the heading of the rejection states that Tzeng is optional.

Applicants submit that the Office Action’s allegation that there would be a motivation to combine the teachings of WO ‘ 122 with the combination of references above constitutes impermissible hindsight. That is, the combination of WO ‘ 122 with the above-mentioned references is improper because the Office Action relies on information gleaned solely from Applicants’ disclosure, not the disclosure of any of the cited references or knowledge of one of ordinary skill in the art. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (emphasis added); In re McLaughlin, 443 F.2d 1392, 1395 (C.C.P.A 1971).
As argued previously, Applicants respectfully submit that the alleged combination of references is not taught or suggested by the references themselves, or by the knowledge of one of ordinary skill in the art. WO ‘ 122 teaches at most a CD47 antibody to block the biological activity of the antigen CD47 to treat tumors - that is, it teaches anti-tumor activity. Nothing in this reference teaches or suggests the combination of the two components recited in independent claim 21 (from which both claims 25 and 31 depend), which require a biologically inert drug - that is, one exhibiting no anti-tumor activity.
The antigen ED-B recited in the pending claims has no definite biological activity, the antibody B5-IgG4Fc does not affect the activity of the antigen ED-B, and the IgG4Fc of B5-IgG4Fc also has no biological activity - that is, the B5-IgG4Fc recited herein does not have any known anti-tumor activity. One of ordinary skill in the art would not, reasonably deduce or be motivated to use B5-IgG4Fc for treating tumors based on the cited references, let alone to produce a combination of B5-IL2 and B5-IgG4Fc as claimed herein to treat tumors. The combination of anything taught by WO ‘ 122 would not fall into this description.
However, it seems that Applicant is ignoring the teachings of the Ji et al references regarding the anti-tumor activity of B5. The rejection is based on the teachings of the prior art reference.  The combined reference teachings of the prior art arrived to the claimed invitation.  It remains the Examiner’s position that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper.   In re McLaughlin, 443 F.2d 1392, 1395, (CCPA 1971). Here, Applicants have not explained what knowledge needed to be gleaned by the Examiner from the Specification that is not found in either of the references in order to arrive at the claimed product. Here, the Examiner's rejection has made specific reference to disclosures and motivations in the prior art cited references. 
Given that both B5-IL2 and B5-Fc would have been expected to treat tumor and produce the similar desired effect as taught by Ji et al references, one skilled in the art would deem the combination of B5-IL2 and B5-Fc to be effective for providing synergistic antitumor responses.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).

Applicants note that a surprising effect of the present technology as recited in the pending claims is that a biologically inert drug, such as B5-IgG4Fc, can be desirably used instead of an antibody having tumor treatment activity. The biologically inert drug recited herein can be used to improve the off-target phenomenon of a biologically active drug so as to increase safety and effectiveness of the biologically active drug. That is, the biologically inert drug can surprisingly and unexpectedly reduce the off-target phenomenon of the biologically active drug, and actually lead to ideal tumor suppression effect (the opposite of what would have been expected, for a biologically inert drug). One of ordinary skill in the art would not have been motivated to arrive at such a combination in view of the cited references. The Office Action alleges that it is a simple matter of combining the teachings of US ‘550 or Tzeng or WO ‘ 122; and that such combinations “flows logically from their having been individually taught in the prior art” (Office Action, page 13). However, as stated previously, this surprising effect would not have been expected. A skilled artisan would think that a biologically active drug should be either used alone, or with another biologically active drug (not a biologically inert drug) for maximum tumor suppression.
However, the unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, Tzeng et al" (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).

Also similar results were obtained by Schliemann et al. Complete eradication of human B-cell lymphoma xenografts using rituximab in combination with the immunocytokine L19-IL2.  Blood (2009) 113 (10): 2275–2283.

Schliemann et al teach that coadministered with rituximab (anti-CD20 antibody), L19-IL2 (anti-EDB antibody –IL2 immunoconjugate) induced complete remissions of established localized lymphomas and provided long-lasting protection from disseminated lymphoma. The combined use of rituximab and L19-IL2, which dramatically increases the infiltration of immune effector cells in lymphomas, may deserve clinical investigations, facilitated by the fact that L19-IL2 is currently being studied in phase II clinical trials in patients with solid tumors (abstract).
Further,  similar results obtained by  Gai, Shuning (Thesis (Ph. D.)—2012.  Of record.
Gai teaches that combining Fc/IL-2 with an anti-tumor antibody led to potent suppression of tumor growth during treatment. Furthermore, combination therapy protected two of three mice from subsequent tumor re-challenge. Gai hypothesize that long-circulating IL-2 would potently synergize with other anti-tumor antibodies for effective cancer immunotherapy (abstract).  
9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10.  Claims 21 and 30-31 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 10611830, optionally in view of Tzeng et al. (PNAS, 112(11):3320–3325, March 2015) and WO/2014/094122.

The issued `830 patent claims a pharmaceutical composition for treating tumor disease comprising the anti-ED-B antibody, B5, or antibody fragment (issued claims 1, 8), wherein the antibody is a human immunoglobulin IgG (i.e., B5-Fc) (issued claim 7), further comprising a fusion protein (issued claim 9), wherein the cancer disease is a cancer in which the FN(B+) comprising the ED-B domain is expressed (issued claim 10), as recited in claim 10, wherein the cancer disease is nasopharyngeal cancer, larynx cancer, oesophagus cancer, cardiac cancer, gastric cancer, colorectal cancer, lung cancer, liver cancer, pancreatic cancer, melanoma, fibrosarcoma or breast cancer (issued claim 11).  The claims of `830 patent are construed in light of the specification which teaches drug fusion protein is preferably in the form of B5-IL2 (col., 5, line 67 and col., 14, line 16) and B5-IgG1Fc (col., 13, line 40).

The reference teachings differ from the claimed invention only in the recitation of the combination of the biological active drug, i.e., B5-IL2 with the biologically inert drug, i.e., B5-Fc in a composition in claims 1 (II) in claims 25 and 31

The teachings of Tzeng et al, and WO `122 publication have been discussed, supra.

Given that both B5-IL2 and B5-Fc would have been expected to treat tumor and produce the similar desired effect as taught by the `830 patent, one skilled in the art would deem the combination of B5-IL2 and B5-Fc to be effective for providing synergistic antitumor responses.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).
Those skilled in the art would have had a reason to combine the unconjugated B5-Fc and the immunoconjugate B5-IL2 in the treatment taught by the `830 patent to enhance the efficacy of IL-2 immunocytokine without introducing toxicity as taught by Tzeng et al. Furthermore,  those of skill in the art would have had a reason to substitute the Fc region taught by the `830 patent with the IgG4 Fc region taught by the `122 to stabilize the disulfide linkage within the Fc dimer as taught by `122 publication.

Applicant’s arguments, filed 04/19/2021, have been fully considered, but have not been found convincing.
Applicants submit that, for the same reasons set forth above regarding the teachings of US ‘550 (which is the application that issued as US ’830), Tzeng and WO ‘ 122, a prima facie case of obviousness has not been established, and thus, that the double patenting rejection is not warranted. The pending claims recite the combination of B5-IL2 and B5-IgG4Fc, which produces a better therapeutic effect than anything taught or suggested by the cited references. US ‘830 discusses single-chain antibody fusion IgG1Fc, in which IgG1Fc has anti-tumor activity. However, as acknowledged in the Office Action, it does not teach or suggest the combination of a biological active drug and a biologically inert drug. For the reasons set forth above, Applicants respectfully submit that at least this difference is not obvious in view of any of the references cited herein. Thus, Applicants respectfully submit that a Terminal Disclaimer is not warranted at this time. However, in the event that Applicants’ arguments to overcome the other outstanding claim rejections are ultimately successful, Applicants would be willing to file a Terminal Disclaimer if appropriate.
However, the unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, Tzeng et al" (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).
Given that both B5-IL2 and B5-Fc would have been expected to treat tumor and produce the similar desired effect as taught by the `830 patent, one skilled in the art would deem the combination of B5-IL2 and B5-Fc to be effective for providing synergistic antitumor responses.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).
Further, those skilled in the art would have had a reason to combine the unconjugated B5-Fc and the immunoconjugate B5-IL2 in the treatment taught by the `830 patent to enhance the efficacy of IL-2 immunocytokine without introducing toxicity as taught by Tzeng et al. Furthermore,  those of skill in the art would have had a reason to substitute the Fc region taught by the `830 patent with the IgG4 Fc region taught by the `122 to stabilize the disulfide linkage within the Fc dimer as taught by `122 publication.

11.  No claim is allowed.


12.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 27, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644